                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KIM E. TOLBERT,                                      Case No. 3:16-cv-00810-JD
                                                       Plaintiff,
                                   8
                                                                                             DISCOVERY ORDER
                                                v.
                                   9
                                                                                             Re: Dkt. No. 115
                                  10    CITY & COUNTY OF SAN FRANCISCO
                                        DEPARTMENT OF PUBLIC HEALTH, et
                                  11    al.,
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Tolbert is directed to file a response to defendants’ discovery letter brief, Dkt. No.

                                  15   115, by August 30, 2019, in the format required by the Court’s standing order for civil discovery,

                                  16   which can be found at https://www.cand.uscourts.gov/jdorders. The information available to the

                                  17   Court appears to indicate that plaintiff’s counsel is not currently authorized to represent her in this

                                  18   matter. Consequently, this order is directed to plaintiff personally.

                                  19          If Tolbert does not have a copy of defendants’ discovery letter brief, she should contact the

                                  20   city for a copy and it should be provided to her as soon as possible.

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 16, 2019

                                  23

                                  24
                                                                                                      JAMES DONATO
                                  25                                                                  United States District Judge
                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        KIM E. TOLBERT,
                                   4                                                        Case No. 16-cv-00810-JD
                                                        Plaintiff,
                                   5
                                                v.                                          CERTIFICATE OF SERVICE
                                   6
                                        CITY & COUNTY OF SAN FRANCISCO
                                   7    DEPARTMENT OF PUBLIC HEALTH, et
                                        al.,
                                   8
                                                        Defendants.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on August 19, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Kim E. Tolbert

                                  19   P.O. Box 5194

                                  20   Oakland, CA 94605

                                  21

                                  22
                                       Dated: August 19, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  28
                                                                                          Honorable JAMES DONATO
                                                                                          2
